Case 5:20-cv-01030-EEF-KLH Document 35 Filed 12/07/20 Page 1 of 5 PageID #: 191




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION

 ODIS HENDERSON, JR., ET AL.                           CIVIL ACTION NO. 20-1030

 VERSUS                                                JUDGE ELIZABETH E. FOOTE

 TOWN OF GREENWOOD, ET AL.                             MAGISTRATE JUDGE HAYES


                                      MEMORANDUM ORDER

            Before the Court is Plaintiffs’ motion to amend their complaint to remove all federal

     claims, have the federal claims dismissed with prejudice, and to remand the case to state

     court. Record Document 33. For the reasons stated herein, Plaintiffs’ motion [Record

     Document 33] is GRANTED, and this matter is REMANDED to the First Judicial District

     Court for the Parish of Caddo, State of Louisiana.

I.      Background

            The case stems from Defendant Town of Greenwood’s (“Greenwood”) decision to

     change the zoning of a tract of land adjacent to Plaintiffs’ property from residential to

     commercial. Plaintiffs allege that this decision was a violation Louisiana Revised Statute §

     33:4721 and the Due Process Clause of the United States Constitution. Plaintiffs also

     named the owner of the re-zoned property, Fluid Disposal Specialties, Inc. (“FDSI”), as a

     Defendant.

            With Greenwood’s consent, FDSI removed the case to federal court pursuant to 28

     U.S.C. § 1441 based on the Court’s original federal question jurisdiction under 28 U.S.C.

     § 1331 and supplemental jurisdiction under 28 U.S.C. § 1367. Record Documents 1 and

     1-3. Once in federal court, FDSI filed a motion to dismiss for failure to state a claim. Record

                                                   1
 Case 5:20-cv-01030-EEF-KLH Document 35 Filed 12/07/20 Page 2 of 5 PageID #: 192




      Document 7. In response, Plaintiffs amended their complaint to add allegations regarding

      FDSI’s actions on the re-zoned property. Record Document 12. Plaintiffs sought a

      preliminary injunction against FDSI. Id. FDSI responded by filing a motion to dismiss,

      which this Court granted on the grounds that it did not have supplemental jurisdiction over

      the newly alleged claims against FDSI. Record Document 25. Thus, the only claims

      remaining at this time are federal and state law claims against Greenwood. Plaintiffs now

      seek to dismiss with prejudice the federal claims against Greenwood, amend their

      complaint to reflect that all federal claims have been dismissed, and have the case

      remanded to state court.

II.      Law and Analysis

         A. Motion to Amend and Motion to Dismiss All Federal Claims

             Plaintiffs seek leave to amend their complaint to remove all federal claims pursuant

      to Federal Rule of Civil Procedure 15(a). Record Document 33. Plaintiffs originally filed this

      motion without requesting that the federal claims be dismissed with prejudice, Record

      Document 30, and Greenwood opposed the motion unless the federal claims were

      dismissed with prejudice. Record Document 32. Thereafter, Plaintiffs amended and refiled

      their motion to include a request that all federal claims be dismissed with prejudice. Record

      Document 33. Because Greenwood consented to the motion to amend on the condition

      that the federal claims be dismissed with prejudice and Plaintiffs agree that the federal

      claims should be dismissed with prejudice, Plaintiffs’ motion to amend [Record Document

      33] is GRANTED and all federal law claims against Greenwood are DISMISSED with

      prejudice.


                                                    2
Case 5:20-cv-01030-EEF-KLH Document 35 Filed 12/07/20 Page 3 of 5 PageID #: 193




    B. Motion to Remand

        Having granted Plaintiffs’ motion to dismiss all federal claims with prejudice and to

 amend their complaint to reflect that dismissal, the Court must consider whether it should

 continue to exercise supplemental jurisdiction over the remaining state law claims. When

 a case is removed to federal court based on federal question jurisdiction and the original

 basis for federal jurisdiction is eliminated, a federal court’s jurisdiction is not defeated, but

 the court must determine whether it should continue to exercise jurisdiction over the state

 law claims. 28 U.S.C. § 1367(c); Enochs v. Lampasas Cty., 641 F.3d 155, 158-59 (5th Cir.

 2011). This analysis should be based on the statutory factors of 28 U.S.C. § 1367(c) and

 the common law factors of judicial economy, convenience, fairness, and comity. Enochs,

 641 F.3d at 159. Section 1367 states that a district court may decline to exercise

 supplemental jurisdiction if 1) the claim raises a novel or complex issue of state law; 2)

 the claim “substantially predominates over the claim or claims over which the district court

 has original jurisdiction”; 3) all claims over which the district court has original jurisdiction

 have been dismissed; or 4) there are other exceptional circumstances or compelling

 reasons for declining jurisdiction. 28 U.S.C. § 1367(c).

        As to the common law factors, “when the federal-law claims have dropped out of

 the lawsuit in its early stages and only state-law claims remain,” the factors generally

 weigh such that the court should decline to exercise supplemental jurisdiction. Carnegie-

 Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988); Bias v. Foster, No. CV 19-743-EWD, 2020

 WL 1811369, at *3 (M.D. La. Apr. 9, 2020). Further, “[j]udicial economy favors remand

 when the district court has devoted ‘hardly any federal resources, let alone a significant


                                                3
Case 5:20-cv-01030-EEF-KLH Document 35 Filed 12/07/20 Page 4 of 5 PageID #: 194




 amount of resources’ to the state law claim at the time the federal claims were dismissed.”

 Savoy v. Pointe Coupee Par. Police Jury, No. CIV.A. 15-128-JWD, 2015 WL 3773418, at

 *3 (M.D. La. June 16, 2015) (quoting Enochs, 641 F.3d at 159). “Convenience favors

 remand when all parties, witnesses, and evidence are located within the jurisdiction of the

 same state court.” Id. (citing Enochs, 641 F.3d at 160). It is fair for a state court to hear

 purely state law claims when there is nothing in the record to indicate that either party

 will be prejudiced by remand. Enochs, 641 F. 3d at 160. Comity recognizes that federal

 courts are courts of limited jurisdiction and “not as well equipped for determinations of

 state law as are state courts.” Id. (quoting Parker & Parsley Petroleum Co. v. Dresser

 Indus., 972 F.2d 580, 588-89 (5th Cir. 1992)). Finally, while district courts should guard

 against forum manipulation, a motion to amend a complaint “to delete the federal claims

 is not a particularly egregious form of forum manipulation, if it is manipulation at all.” Id.

        In this case, the statutory and common law factors favor remand. As § 1367(c)(3)

 lists as an appropriate reason to decline to exercise supplemental jurisdiction, the Court

 has dismissed all claims over which it has original jurisdiction. The federal claims were

 dismissed before a trial date was set and the Court has devoted little, if any, resources to

 consideration of the state law claims remaining in the suit. This action concerns land in

 the Town of Greenwood and involves the actions of officials in the Town of Greenwood,

 so it is convenient to have the case handled in the state court with jurisdiction over the

 town of Town of Greenwood. There is no evidence in the record that either party would

 be prejudiced by returning to state court and the state court is best equipped to handle

 the state law claims at issue. Therefore, the Court declines to exercise supplemental


                                               4
  Case 5:20-cv-01030-EEF-KLH Document 35 Filed 12/07/20 Page 5 of 5 PageID #: 195




       jurisdiction over the purely state law claims, and Plaintiffs’ motion for remand is

       GRANTED.

III.      Conclusion

             For the aforementioned reasons, Plaintiffs’ motion to amend their complaint

       [Record Document 33] is GRANTED. All federal law claims against Greenwood are

       DISMISSED with prejudice. Plaintiffs’ motion to remand is GRANTED, and this matter

       is REMANDED to the First Judicial District Court for the Parish of Caddo, State of

       Louisiana, where it was pending as case number 624798-A.
                                                     7th
              THUS DONE AND SIGNED this 1st day of December, 2020.




                                            ELIZABETH E. FOOTE
                                            UNITED STATES DISTRICT JUDGE




                                                5
